UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ENVIRONMENTAL TECHNOLOGY
COUNCIL, formerly known as
Hazardous Waste Treatment
Council, on behalf of itself and its
members,
Plaintiff-Appellee,

v.

STATE OF SOUTH CAROLINA; JIM
HODGES, Governor; COMMISSIONER,
SOUTH CAROLINA DEPARTMENT OF
HEALTH AND ENVIRONMENTAL
CONTROL; SOUTH CAROLINA
DEPARTMENT OF HEALTH AND                           No. 99-1672
ENVIRONMENTAL CONTROL; SOUTH
CAROLINA BOARD OF HEALTH AND
ENVIRONMENTAL CONTROL,
Defendants-Appellants,

and

SIERRA CLUB; ENERGY RESEARCH
FOUNDATION; CITIZENS FOR CLEAN AIR
AND WATER; CITIZENS ASKING FOR A
SAFE ENVIRONMENT, INCORPORATED
(CASE); ENVIRONMENTALISTS,
INCORPORATED,
Intervenors - Defendants.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Matthew J. Perry, Jr., Senior District Judge.
(CA-90-1402-3-0)
Argued: April 7, 2000

Decided: June 2, 2000

Before MOTZ, Circuit Judge, Samuel G. WILSON,
Chief United States District Judge for the
Western District of Virginia, sitting by designation,
and Gerald Bruce LEE, United States District Judge
for the Eastern District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Tracey Colton Green, Assistant Attorney General,
Columbia, South Carolina, for Appellants. Stuart Henry Newberger,
CROWELL & MORING, L.L.P., Washington, D.C., for Appellee.
ON BRIEF: Charles Molony Condon, Attorney General, Treva Ash-
worth, Deputy Attorney General, Kenneth P. Woodington, Senior
Assistant Attorney General, Columbia, South Carolina, for Appel-
lants. Laurel Pyke Malson, Kesha Evans, CROWELL & MORING,
L.L.P., Washington, D.C., for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

South Carolina appeals the district court's grant of attorneys' fees
to Environmental Technology Council ("ETC") on the grounds that
ETC does not qualify for such an award under 42 U.S.C. § 1988 or,

                     2
alternatively, that the amount was not justified based on an appropri-
ate attorneys' fee analysis. The district court's award was predicated
on ETC having prevailed on the merits of its claims that certain haz-
ardous waste management restrictions promulgated by South Carolina
violated the Commerce Clause of the United States Constitution and
42 U.S.C. § 1983. We affirm.

I.

Plaintiff-Appellee ETC is a non-profit, nationwide association of
commercial firms that provide fully licensed and permitted services
for the treatment, storage, recycling, and disposal of hazardous waste
in accordance with the requirements of federal and state law.

It brought this action in the United States District Court for the Dis-
trict of South Carolina in June 1990, seeking declaratory and injunc-
tive relief to prohibit the implementation of certain restrictions placed
by Defendant-Appellant South Carolina upon treatment and disposal
of hazardous waste generated in other states. ETC challenged these
restrictions under the Commerce Clause, the Supremacy Clause, the
Privileges and Immunities Clause, and 42 U.S.C.§ 1983. ETC also
sought, pursuant to 42 U.S.C. § 1988, an award of the costs and attor-
neys' fees incurred in prosecuting this action.

Following the district court's entry of final judgment in April 1995,1
ETC filed its initial Petition for Attorneys' Fees and Costs. In that
May 1995 Petition, ETC expressly reserved its right to seek additional
fees arising out of any appeals of the April 1995 judgment and litiga-
tion of its fee petition.

In August 1997, following resolution of South Carolina's second
appeal to this Court and the United States Supreme Court's denial of
certiorari, ETC filed a Supplemental Petition, incorporating the addi-
tional fees and costs incurred in (1) responding to the state's 1996
appeal to this Court, (2) opposing the state's Petition for Writ of Cer-
tiorari, and (3) preparing its Fee Petition.
_________________________________________________________________
1 The district court holding was affirmed in all respects by this Court
in October 1996.

                     3
In April 1999, the United States District Court for the District of
South Carolina awarded ETC $486,489.42 in attorneys' fees pursuant
to 42 U.S.C. § 1988.

II.

It is well established that organizations satisfying the requirements
for representational standing may bring actions to vindicate the fed-
eral rights of their members under 42 U.S.C. § 1983. See, e.g., Wilder
v. Virginia Hosp. Ass'n, Inc., 496 U.S. 498 (1990) (permitting 42
U.S.C. § 1983 action brought by association on behalf of its mem-
bers); cf. Maryland Highways Contractors Ass'n v. Maryland, 933
F.2d 1246 (4th Cir. 1991). Moreover, actions to vindicate Commerce
Clause violations should proceed no differently than those brought
under 42 U.S.C. § 1983 to vindicate other federal rights. See gener-
ally, e.g., Medigen of Kentucky, Inc. v. Pub. Serv. Comm'n of West
Virginia, 985 F.2d 164, 167 n.3 (4th Cir. 1993).

ETC having succeeded in its 42 U.S.C. § 1983 claim, it follows
naturally that the group was entitled to an award of attorneys' fees
and costs pursuant to 42 U.S.C. § 1988 -- regardless of whether
South Carolina sought to categorize it as an "unincorporated" associa-
tion. Furthermore, not only was ETC the "prevailing party" here
under 42 U.S.C. § 1988, but, as the district court explained, it estab-
lished its 42 U.S.C. § 1983 standing over the course of the litigation
and, similarly, its right to attorneys' fees. See generally Warth v.
Seldin, 422 U.S. 490, 511 (1975). Consequently, South Carolina's
appeal on this ground is not well-founded.

Insofar as the ultimate amount of attorneys' fees awarded by the
district court is concerned, this Court reviews such a grant only for
abuse of discretion. See Alexander S. v. Boyd , 113 F.3d 1373, 1381
(4th Cir. 1997). We must lend deference to the judicial discretion of
the trial judge, who had close and intimate knowledge of the efforts
expended by ETC and the value of the services rendered. See Barber
v. Kimbrell's, Inc., 577 F.2d 216, 226 (4th Cir. 1978). Overturning the
trial court's judgment is not warranted unless, under all the facts and
circumstances, it is clearly wrong. See id. Moreover, mindful that a
request for attorneys' fees should not result in a second major litiga-
tion, this Court has held that attorneys' fees appeals that simply con-

                    4
cern questions of fact or of the district court's exercise of its
discretion will seldom warrant a remand. See Trimper v. City of Nor-
folk, 58 F.3d 68, 74 (4th Cir. 1995).

A review of the record in this case reveals that, indeed, the district
court did consider and make findings commensurate with the Barber
v. Kimbrell's, Inc. lodestar factors. See Barber, 577 F.2d at 226 n.28.
Its analysis is reflected in its written Order of April 13, 1999. Cf.
Alexander v. Tyler, 1999 WL 305029, at *2 (4th Cir. May 14, 1999)
(explaining that district court not even required to recite each of the
twelve relevant factors in its fee decision). For example, despite South
Carolina's submissions to the contrary, the district court found that
ETC's billing records were sufficiently detailed to enable it to con-
clude that the fees incurred were "reasonable and appropriate."

Additionally, the district court found that significant attorney
resources were necessary to vindicate ETC's rights under the Com-
merce Clause and recognized the biographical information of various
attorneys working on the case. It also found in-house counsel legal
work "entirely necessary" to coordinate the legal arguments and briefs
submitted to the Fourth Circuit and Supreme Court. Finally, the dis-
trict court took into consideration the use of attorneys from other
communities when making its determination of whether billed rates
were "excessive."2

Given the record in this case and the district court's spirited lode-
star analysis, this Court does not view the trial judge's award of
$486,489.42 in attorneys' fees and costs to ETC as an abuse of discre-
tion. The Order of the district judge was, therefore, justified.

AFFIRMED
_________________________________________________________________
2 It is worth noting here, as the district court did, that counsel for South
Carolina, Cleary, Gottlieb, Steen & Hamilton, charged comparable, if not
higher, rates than ETC's counsel, Crowell & Moring, LLP.

                    5